Title: To George Washington from Howell Lewis, 14 August 1793
From: Lewis, Howell
To: Washington, George



Dear Uncle,
Mount Vernon August 14th, 1793

Your letter of the 4th Inst. enclosing a Bank note of one hundred Dollars, came duly to hand.
It is, now with pleasure, I can inform you of the great Service, which the rain of last Thursday has been to the growing Crop, it has made a very perceivable difference in the colour of the Corn, & in its Shooting, but I am affraid some of it which grows on the poor Knolls will never recover; you will also loose a great proportion of your Fodder, owing to its being burnt up, by the Drouth.
Your directions respecting, leveling the Corn grown for grass, at Union Farm & Dogue run Fields, were delivered, Both to Crow & Davy—you will See by there reports they have began to sow wheat. McKoy & Stuart will finish on Thursday, hauling & Securing there wheat; McKoy has not yet got his oats out of the Field.
Mr Stuart desired me to explain to you the reason of his not being able to run more than 7 or 8 ploughs at a time. There are two Mares which has not done him one hours work Since he came on the Farm, one of them could never be made to work, & the other he says is broken hearted. And there are three Mares whh have young Colts, and so low in flesh, that they are oblige to relieve one another, and this is the cause why he has never run more at a time. three of his oxen has given out, & I was affraid that you would have lost them, but they have in some measure recovered, but will not be fit for use, at least a month.
Since my last letter I have found the machine for geathering the heads of the Clover for Seed, in the Cellar underneath the room where Mr Whiting formerly Stay’d. which Mr Butler will set to work on Thursday. The Clover Seed I cant here anything off. Butler will finish hay making on friday, and also informs me what you mentioned respecting, sowing the oat ground with Grass in February, will answer, and he has about 5 bushels of Orchard grass seed.
I have sent you all the Pamphlets I could find in your Study, by Capt. Ellwood. The family are all well, & join me in compliments to my aunt & family. I am your affectionate Nephew

Howell Lewis

